DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 21-40 are pending in this application. Claims 1-20 were canceled by preliminary amendment.
	Preliminary amendments of 9/18/18, 1/25/19, and 10/16/2019 have each been entered in order.  The substitute specifications have been entered. 
The papers and CRF related to the Sequence Listing have been entered. 
The substitute Drawings of 1/25/19 have been entered. 
	The IDS statements of 6/4/19 (5 separate forms), and 2/18/2020 have each been entered.  Some references lacking a date were considered, but lined through as not meeting the requirements.  
	This application claims priority to a provisional and a non-provisional US application.  The Examiner has reviewed the prosecution history and copending applications.  The claims in this continuing application are drawn to the same invention elected in the parent application. The earliest priority date for the pending claims appears to be the date of the provisional filing, 10/18/2013.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 
Claim Objections
Claims 37-39 are objected to because of the following informalities:  The claims recite “the system of claim 36” however, claim 36 is drawn to a method.  This appears to be a copy/ paste error or typographical error.  The Examiner will construe these claims as if they recited “the method of claim 36” for the purpose of this action.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more. 
The MPEP at MPEP 2106.03 sets forth the following steps for identifying eligible subject matter at 2106.04:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One”)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two”)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes the claims recite systems for performing a method, methods of genotyping a sample, and computer program products comprising instructions for the same methods.
(2A)(1) The claims recite an abstract idea of comparing sample genetic sequence data, reference genetic sequence data and genetic variation of the reference sequence data by aligning and determining and scoring paths, to “determine the presence of the genetic structural variation within the genetic sample”. The claims also embrace a natural law, particularly dependent claims drawn to diagnosing disease, or determining a species.  The natural law is the naturally occurring correlation between naturally occurring polynucleotide sequences or sequence variations, and naturally occurring phenotypes, such as disease, or a species distinction.  "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP 2106.04(a)(2). Laws of nature include naturally occurring principles/ relations that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature (MPEP2106(b)).
Claims 21, 36 and 40 are independent.  Each independent claim recites similar limitations: only claim 21 is represented here for clarity.
	Mathematical concepts recited in claim 21 include:
“to identify a highest score” (mathematic concept of scoring- a mathematic operation, or alternatively a mental step of comparing score values and identifying the highest);

	Mental processes recited in claim 21 include:
“align the plurality of sequence reads to the graph data structure, wherein the aligning comprises comparing a sequence read to the first path and the second path, and looking backwards to prior paths on the graph data structure to identify a highest score for the sequence read” (mental step of comparing sequence data, where the alignment includes a graph of differing paths possible for different genetic variations in the sequence data);
“determine the presence of the genetic structural variation within the genetic sample based upon the number of sequence reads aligned to the first path and the second path” (mental step of comparing total numbers of reads aligned to each path).
The law of nature embraced by the claims includes:
A correlation between naturally occurring genetic sequence information and naturally occurring phenotype information- a genotype/ phenotype relationship.
	Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d).  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The claimed additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no 
Claims 21, 36 and 40 each recite the additional element that is not an abstract idea: obtaining or accessing or storing sequence reads corresponding to the genetic sample, reference sequence data and genetic variation of the reference sequence data; which is a data gathering element.
Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	Claims 21, 36 and 41 each recite an additional element that is not an abstract idea: a graph data structure comprising paths, representing genetic variant sequence information aligned with reference sequence data, having at least two paths at the first position.
	This data structure does not implement the judicial exception(s).  The graph data structure is not a computing structure, but can be represented by a drawing by pen and pencil, word processing, or simple drawing software.  (See Fig 1A-B and Fig 2 for a simple example). Similarly a data table can be constructed in simple row and column format as the “graph data structure” which provides the sequence read counts of each alignment required to make the final determinations See Fig 3A-B). The inclusion of the “graph data structure” in the claim only generally links the judicial exception(s) to a highly generic technological environment: graphing sequence read alignments. (see MPEP 2106.05(h)).
computing elements: at least one processor, tangible non-transitory memory, and other general unstated systems elements such as input, output, display etc.
	The claims do not describe any specific computational steps by which the computing elements perform or carry out the judicial exception(s).  The claims require nothing more than a generic computer to perform the functions that constitute the judicial exception(s).  Hence, these are mere instructions to apply the judicial exception(s) using a general purpose computer, and therefore the claim does not recite integrate that abstract idea into a practical application. (see MPEP 2106.05(f)).
	The claims do not provide a particular additional element which practically apply a result of the methods performed by the claims.  The presence or absence of a variation is not further applied or integrated into a real world application or process.  To integrate a judicial exception into a practical application, the additional limitation must be specifically identified, and not merely instructions to apply the judicial exception.  The additional element must have more than a nominal or insignificant relationship to the identified judicial exception. (MPEP 2106.04(d)(2))
	Dependent claims 22-24, 28-35, 37-39 have been analyzed.  Dependent claims 22-35, and 37-39 each are directed to further abstract limitations.  Abstract limitations include further mental steps, or mathematic concepts: mathematic calculations, further data comparison, identifying rare variants, identifying additional paths, genotyping and diagnosing a disease.  Additional abstract limitations cannot integrate a judicial exception into a practical application as they are a part of it.  Dependent claims 25-27 are related to the data gathering elements, providing additional descriptions of the data. Data gathering steps or elements are insufficient to 
	None of these dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are probed for a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claims 21, 36 and 40: The additional element of data gathering does not rise to the level of significantly more than the judicial exception(s). Zeng et al (2013) provide stored data which comprises sample genetic data, reference genetic data, and known variations of reference genetic data. (reference genome data, resequencing genetic data of the reference genome and sample sequencing data). Homer (2010), Iqbal (2013) and Leggett (2013) also disclose stored sequence read data which can be reference, reference variant, or sample based.  The prior art sets forth that datasets representing reference genetic data, known reference variations, and sample genetic data for certain samples are freely available in public databases such as the 1000 Genome Project, or the Human Genome Project databases.  As such, this data gathering element is routine, well understood and conventional in the art.  The specification also notes that a human genome reference sequence such as GRCh37 is publicly available at page 2.  Elements related to data gathering do not improve the functioning of a computer, or comprise an 
	With respect to claims 21, 36 and 40: the additional limitations of a data graph structure fails to rise to significantly more than the judicial exception(s).  Zeng et al provide sequence alignments in a graph format, with nodes and paths through variants to identify genotypes, SNP, or structural variations such as insertions and deletions.  Homer et al (2010) show an example of a data graph structure having nodes and paths to identify genetic variants in Figure 6 and its discussions. Iqbal etc (2013) provide a de Brujin graph comprising nodes and paths of sequence variations to determine a genotype or to verify the presence of a sequence variation (See Fig 1). Leggett et al (2013) provide data graph structures for identifying and verifying the presence of sequence variations, structural or SNP, where nodes (vertices) and paths (edges) are formed through sequence data information.  See Figure 1.  As such this graph element is routine, well understood and conventional in the art.  This limitation do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. As such these limitations fail to rise to the level of significantly more.
	With respect to claims 21, 36 and 40:	the computer related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception(s).  Zeng, Homer, Iqbal and Legget each provide computer systems comprising a processor, stored 
	In combination, providing sequence read data and a data structure in combination with the judicial exception(s) provides no more than what is normally practiced in the scientific method.  Providing data, and providing a visualization structure which can be drawn by paper and pencil, or through the use of simple drawing software or word processing, then performing the judicial exception is the logical process of analyzing of data.  The combination provides no non-routine elements which clearly provide any improvement to a technology.  No non-conventional steps or elements are clearly recited or required which would provide that inventive aspect.
	Dependent claims 22-35, 37-39 have been analyzed with respect to step 2B. Dependent claims 25-27 relate to the data gathering discussed above, and cannot provide significantly more than a judicial exception, as they merely describe aspects of the data provided to the exception(s).  Dependent claims 22-24, 28-35, 37-39 relate to additional abstract limitations.  Additional abstract elements cannot provide significantly more than a judicial exception as they are a part of that exception.  None of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  This is a statement of interpretation of claim limitations, and not a rejection.
Such claim limitation(s) is/are: “Instructions, that when executed cause the processor to” is the generic placeholder, and the specialized functions are: “align the plurality of sequence reads to the graph data structure…to identify a highest score for the sequence read” and “determine the presence of the genetic structural variation within the genetic sample based on the number of sequence reads…” in claim 21, 36 and 40. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 USC 112 (b) or second paragraph, as they fail to particularly point out and distinctly claim the subject matter which applicant regards as his invention.  Claim limitations “align the plurality of sequence reads to the graph data structure… to identify a highest score” and “determine the presence of the genetic structural variation based upon the number of sequence reads aligned…” in claims 21, 36 and 40 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the 
In the independent claims 21, 36 and 40, in the first specialized functional limitation which is to align the sequence reads, the claim fails to clearly set forth and particularly claim how any scoring is related to the aligning step.  No scoring steps or scores are clearly present in the stored or aligned data, nor is it clear how merely aligning and “looking backwards to prior paths” leads to an identification of the “highest score.”  As such, it is unclear what steps are to be implemented with the aligned or stored data to achieve or compare any scores. The specification does not provide a clear definition or explanation of the specific steps linked to this specialized function. The claims fail to particularly set forth and distinctly claim the necessary and sufficient steps for carrying out this specialized limitation.  While the claims are read in light of the specification, limitations from the specification cannot be read into the claims.
In the independent claims, in the second identified specialized functional limitation which is to determine the presence of the genetic structural variation, “based upon the number of sequence reads aligned to the first path and the second path” the claim fails to clearly set forth and particularly claim how any “highest score” from the previous step is related to numbers of aligned reads at any given place in the reference genome, or the number of reads aligned to one path. It is unclear how the “looking backwards” limitation of the previous function informs the determination in the second specialized function.  The specialized function in the claim appears to lack connection between these ideas, and the claim fails to clearly point out and distinctly claim all the necessary and sufficient steps required to “determine the presence of the genetic structural variation” in the genetic sample.  The specification does not provide a clear definition 
The metes and bounds of claim 27 are unclear.  It is unclear if the “3 nucleotides” are intended to be three spaced single differences, or a single three nucleotide block.
The metes and bounds of claim 29 are unclear.  Claim 29 relates to the identification of a “rare variant” but fails to clearly set forth and distinctly claim how the rarity is established.  The claim fails to provide all the necessary and sufficient steps for how the rare variant is established, as well as how “near” it must be to the structural variation in a reference genetic sequence.  
The metes and bounds of claim 31 and claim 39 are unclear.  Claim 31 fails to clearly set forth and distinctly claim how the genotype of a sample is determined “based on the presence of the genetic structural variation.” Genotyping is a complex process wherein the presence of genetic differences at particular loci in a genome are determined for both strands of the DNA.  The claim fails to set forth how the data generated by the method of claim 21 (a graph data structure, and a count of aligned reads) are to be analyzed to provide a genotype of the sample.  While the claims are read in light of the specification, limitations from the specification cannot be read into the claims.
The metes and bounds of claim 35 are unclear.  The claim fails to particularly point out and distinctly claim how any disease can be diagnosed based on the presence of a genetic structural variation.  Neither path of the reference sequences are specified to be a disease related sequence variant.  No steps of determining whether any given difference between a sample and a reference is specific and selective for the diagnosis of any specific disease are present in the claim.  Not all diseases are linked to structural sequence variations, such as infective diseases. Some diseases are linked to a multiplicity of possible related variations such as for migraines or 
MPEP 2181.II.B: “For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008).”
“To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239.”
“Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239...”
Therefore, claims 21-40 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21- 40 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Iqbal (2013).

	The claims are drawn to systems, programs and methods for genotyping a genetic sample, by aligning sequencing reads from the sample to a graph data structure which represents a reference genetic sequence and known reference sequence variations in two or more paths.  The sequence reads of the sample are attempted to be aligned to the first and second paths, and a “maximum alignment score” is determined, both for the path containing the variant, and “backwards” to earlier segments of the alignment.  If the maximum score is for the reads aligned to the original reference path, the sample is identified as having a reference sequence at that position.  If the maximum score is for the reads aligned to the known reference variation path, the sample is identified as having the variation at that position.  Determining these scores along a chromosome or genome can provide a genotype.
	Iqbal et al provide the Cortex program, specifically designed for the analysis of genetic sequence variations with or without known reference sequences.  As set forth in the abstract, “these also enable the construction of a graph of known sequence and variation in a species against which new samples can be compared rapidly.”  
	With respect to claim 21, computer systems comprising programs (Cortex and Bubbleparse), which provide graph data structures comprising reference microbial genomic sequences and known variant sequences are disclosed, wherein the graph has nodes and traversing the nodes by a pathway can provide the sequence or the genotype.  Iqbal obtains reference data and VCF data, where the variants can be of differing types (SNP, insertion, deletion, repetition) in Section 2, first paragraph.  See also Fig 1, wherein a data graph structure is provided for a “diverged reference genome” which is a reference genome sequence and known 
	With respect to claim 22, when the sequence reads align to the second path, the instructions report out the presence of the variation (Fig 1).
	With respect to claims 23-24, Iqbal provides a directed acyclic graph: a graph with direction, that is not cyclic.  DeBrujin graphs are DAG.  (Fig 1). 
	With respect to claim 25, the reference sequence can comprise a genome of an organism, such as S.aureus in Iqbal (section 4,5). 
	With respect to claim 26, at least some of the sequence reads include a genetic structural variation, in order to perform the analysis of that variation (Fig 1). 
	With respect to claim 27-28, 3 nucleotide deletions, insertions or polymorphisms are identified and a part of the second path. (Fig 1, Section 2 and Section 4).
	With respect to claims 29, 32 and 37, Iqbal comprises sequencing reads of a variety of lengths, which are then analyzed.  Confidence values based on overlapping alignments can be determined, which then can drive the identification of the structural variation, or additional new variations “near” a known rare variant.  (Section 1-2)
	With respect to claim 30, 33 the graph structure comprises two or more paths at a second or other position of the graph data structure. (Fig 1).
With respect to claim 31, 35, 38, 39 when the presence of a particular variant or set of variants is determined it is a genotype.  When this genotype is known to be associated with a species phenotype, or a disease phenotype, the species or disease can be diagnosed.  

Claim(s) 21-40 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Leggett et al (2013).
Leggett, R. M. et al. Identifying and classifying trait linked polymorphisms in non-reference species by walking colored de Bruijn graphs. PLOS One volume 8 issue 3, e60058, 11 pages, 2013.
Leggett presents the Bubbleparse algorithm for detecting variants directly from net-generation reads with or without a reference sequence.  As set forth in the abstract, “Bubbleparse uses the de Bruijn graph implementation in the Cortex framework as a basis and allows the user to identify bubbles in these graphs that represent polymorphisms quickly, easily and sensitively.”  Leggett uses this program to identify disease resistance linked genes in wild relatives of potato in a proof of concept experiment.  
With respect to claim 21, computer systems comprising programs (Cortex and Bubbleparse), which provide graph data structures comprising reference microbial genomic sequences and known variant sequences are disclosed, wherein the graph has nodes and traversing the nodes by a pathway can provide the sequence or the genotype (Introduction, Bubble detection section, ).  Leggett obtains sequencing read data for a variety of samples, and generates a reference, and a VCF file from the initial analysis, where the variants can be of differing types (SNP, insertion, deletion, repetition)(page 2). “the output of this new module is a pair of files that can be read by the Bubbleparse ranking tool.”  See also Fig 1.  New sample sequences can then be aligned and assessed for which pathway provides the highest overlap scores (node coverage, kmer quality score), or other matching value.  The coverage, or the number of sequencing reads which align to each kmer of the reference and/or VCF is another A.thaliana, and other known reference files (p3 Bubble detection and classification…) As such, Claims 21, 36 and 40 are anticipated.  
	With respect to claim 22, when the sequence reads align to the second path, the instructions report out the presence of the variation (Fig 1, p1-3).
	With respect to claims 23-24, Leggett provides a directed acyclic graph: a graph with direction, that is not cyclic.  DeBrujin graphs are DAG.  (Fig 1). 
	With respect to claim 25, the reference sequence can comprise a genome of an organism, such as A.thaliana in Leggett (page 3). 
	With respect to claim 26, at least some of the sequence reads include a genetic structural variation, in order to perform the analysis of that variation (Fig 1, p2-3). 
	With respect to claim 27-28, 3 nucleotide deletions, insertions and/or polymorphisms are identified and a part of the second path. (Fig 1, p2-6).
	With respect to claims 29, 32 and 37, Iqbal comprises sequencing reads of a variety of lengths, which are then analyzed.  Confidence values based on overlapping alignments can be determined, which then can drive the identification of the structural variation, or additional new variations “near” a known rare variant.  (pages 3-7)
	With respect to claim 30, 33 the graph structure comprises two or more paths at a second or other position of the graph data structure. (Fig 1).
.

Claim(s) 21- 40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Drmanac (US 2013/0124100 A1).
Drmanac, R. et al. Processing and analysis of complex nucleic acid sequence data. US 2013/0124100 A1, 5/16/2013).
Drmanac provides algorithms for the analysis of sequencing reads to increase accuracy of the identification of sequence variants, in comparison to a reference or references.  
With respect to claim 21, Drmanac provides systems, programs and computer-implemented methods, throughout [0064, 0086, 0090, 0140].  Referring to Figure 21 as described at paragraph [039], Sequencing reads of a sample are obtained as in Fig 21a.  The plurality of sequencing reads are compared to the reference graph structure, which is a representation of a paternal reference sequence and a maternal reference sequence.  The maternal reference sequence can be viewed as “known variation” to the paternal reference sequence.  Variants of Drmanac include SNP, SNV, indels, insertions, deletions, and large structural variations, including translocations [0080].  Fig 21 c-d show the creation of the graph data structure which includes variations of the sample, in comparison to the parental sequences.  Drmanac terms the graphs of Fig 2c to be de Brujin graphs [0082], with nodes corresponding to the SNPs and the connections corresponding to the orientation and strength of the best hypothesis for the relationship between the SNPs [0086]. The number of aligned reads [0280], 
With respect to claim 22, when reads align to the variant, the variant is reported (Fig 21).
With respect to claims 23-24, de Brujin graphs are specifically contemplated which are directed acyclic graphs which comprise nodes and paths or edges [0082-0086, 0090-0123, 0140-0145].
With respect to claim 25, the genome of the parents are the reference sequences. (Fig 21).
With respect to claim 26, sequencing reads including the structural variation are used in the analysis (throughout).
With respect to claims 27-29, 37 indels representing small deletions such as 3 nucleotides, SNP, insertions, deletions, and larger structural variations are all contemplated by Drmanac.  Rare variants are also addressed. [0080, etc]
With respect to claim 30, 33-34 multiple paths are provided for multiple variants.  (Fig 21)
With respect to claim 31, 38-39, genotypes are provided as in Fig 21-f. 
With respect to claim 32, overlapping sequences are contemplated and the higher the degree of overlap of a sequencing read with a particular path leads to a higher confidence in that sequence [0140-0145].  
With respect to claim 35, disease diagnosis is contemplated by Drmanac when the identified variants are known to be associated with a disease such as cancer [0288-0291, 0308].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,078,724. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to methods of genotyping a sample, utilizing directed acyclic graphs to provide alternative paths for alignment of sequencing reads to a reference sequence which comprises known variants.  The patent claims directed to specific overlap scoring for genotyping of two alleles are encompassed by the claims of the instant application.
Claim s 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 21-40 of copending Application No. 16/443,402 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite instructions for addressing genomic reference graph structures, which include variant structure pathways, for identification of additional genomic variants or pathways.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim s 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 21-40 of copending Application No. 17087300 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite instructions for addressing reference graph structures, .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim s 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 21-40 of copending Application No. 17/087,385 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite instructions for obtaining DAG genomic reference graph structures, which include variant structure pathways, for identification of additional genomic variants or pathways.  The ultimate purpose is for genotyping the sample.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim s 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 23-42 of copending Application No. 17/095206 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite instructions for creating DAG for genomic reference graph structures, which include specific known variant structure pathways, for identification of additional genomic variants or pathways. This provides a nucleotide sequence of at least a portion of a sample genome.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
s 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 21-40 of copending Application No. 17/359338 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because while claims of the ‘338 recite instructions for addressing repetitive sequences in the genomic reference graph structures, which include variant structure pathways, for identification of additional genomic variants or pathways, these embodiments are encompassed by the claims of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim s 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 21-40 of copending Application No. 16/106,996 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite instructions for addressing genomic reference graph structures, which include variant structure pathways, for identification of additional genomic variants or pathways. In the ‘996 application the known reference variants are known to be from a cancerous sample, and the reference sequence from a noncancerous sample.  The instant application encompasses diagnosing disease by identifying the presence or absence of structural variations present in a DAG.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-20 of U.S. Patent No. 10,053,736. Although the claims at issue are not identical, they are not patentably distinct from each other because claims recite instructions for ..
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-20 of U.S. Patent No. 9116866. Although the claims at issue are not identical, they are not patentably distinct from each other because claims recite instructions for analyzing sample genetic sequence reads to genomic reference graph structures, which include variant structure pathways, for identification of a new mutation. In the patent the known reference variants are within a certain distance of known variations.  The instant application sets forth a dependent claim wherein a new mutation or variant is “near” a known structural variant.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-20 of U.S. Patent No. 10832979. Although the claims at issue are not identical, they are not patentably distinct from each other because claims recite instructions for analyzing sample genetic sequence reads to genomic reference graph structures, which include variant structure pathways, for the purpose of genotyping. In the patent certain scoring and overlap values are determined with a backtracking step, which are encompassed within the claims of the instant application.  
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9390226. Although the claims at issue are not identical, they are not patentably distinct from each other because claims recite instructions for analyzing sample genetic sequence reads to genomic reference graph structures, which include .
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10325675. Although the claims at issue are not identical, they are not patentably distinct from each other because claims recite instructions for analyzing sample genetic sequence reads to genomic reference graph structures, which include variant structure pathways, for the purpose of genotyping. In the patent certain scoring and overlap values are determined with a backtracking step, which are encompassed within the claims of the instant application.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zeng et al. PyroHMMvar: a sensitive and accurate method to call short indels and SNPs for Ion Torrent and 454 data. (2013) Bioinformatics volume 29 number 22, pages 2859-2868. Of record in 1449.
Homer, N. et al. Improved variant discovery through local re-alignment of short read next-generation sequencing data using SRMA. Genome Biology, vol 11: R99, 12 pages, 2010. 
Mishra et al. Methods, computer-accessible medium and systems for generating a genome wide haplotype sequence. US 2013/0045879 A1 2/21/2013.
Drmanac et al. Sequencing small amounts of complex nucleic acids. US 2013/0059740 A1 3/7/2013.
Sorenson et al. algorithms for sequence determination. US 2010/0169026 A1, 7/1/2010.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631